LAVERY, J.,
dissenting. I respectfully disagree with part II of the majority opinion in which the majority concludes that State v. Jones, 205 Conn. 638, 534 A.2d 1199 (1987), precludes this court from adopting the holding of the New York Court of Appeals in People v. Settles, 46 N.Y.2d 154, 385 N.E.2d 612, 412 N.Y.S.2d 874 (1978). I would conclude that article first, § 8, of the Connecticut constitution requires that a valid postinfor-mation waiver of the right to counsel may occur only in the presence of counsel.
In Jones, the defendant first raised the state constitutional claim in his reply brief. The defendant elucidated no state constitutional analysis except to say that “ ‘[ijdeally,’ waiver should be in the presence of a neutral magistrate or the defendant’s lawyer and that ‘[m]in-imally,’ it should be executed unambiguously and preserved on tape, videotape or in writing.” State v. Jones, supra, 205 Conn. 641-42 n.3. In the present case, the defendant has provided this court with a detailed state constitutional analysis that addresses each of the tools as outlined in State v. Geisler, 222 Conn. 672, 610 A.2d 1225 (1992). Our courts have made it abundantly clear that we will decline to review state constitutional claims that are not adequately briefed. State v. Faust, 237 Conn. 454, 465 n.10, 678 A.2d 910 (1996); State v. Van Der Werff, 8 Conn. App. 330, 335 n.3, 515 A.2d *222380, cert. denied, 201 Conn. 808, 513 A.2d 154 (1986). I believe that, in light of the full analysis provided by the parties, Jones does not preclude this court from addressing the defendant’s state constitutional claim.
In State v. Stoddard, 206 Conn. 157, 164-66, 537 A.2d 446 (1988), a case involving police interference with counsel’s access to a custodial suspect, our Supreme Court discussed the historical significance of the right to counsel, even before that right attained federal constitutional importance. “When the customary right to counsel was formally incorporated into the Connecticut constitution in 1818, ‘the advice and services of counsel were regarded as crucial to a criminal defendant at any time, especially given the inability of a defendant to testify in Connecticut in 1818.’ State v. Davis, [199 Conn. 88, 99-100, 506 A.2d 86 (1986)]. More contemporary developments suggest that this state’s commitment to securing the right to counsel has not diminished since 1818. Not only was Connecticut ‘the first state to adopt the public defender system’; State v. Hudson, 154 Conn. 631, 635, 228 A.2d 132 (1967); but the right to counsel ‘was secured to criminal defendants in this state long before the mandate of Gideon v. Wainwright, 372 U.S. 335, 83 S. Ct. 792, 9 L. Ed. 2d 799 [(1962) (holding that the fourteenth amendment incorporated the sixth amendment right to counsel)] . . . .’ Spring v. Constantino, 168 Conn. 563, 566-67 n.2, 362 A.2d 871 (1975). The United States Supreme Court has turned to the historical experience of Connecticut in expanding the right to counsel under the federal constitution. Faretta v. California, 422 U.S. 806, 827, 95 S. Ct. 2525, 45 L. Ed. 2d 562 (1975); Powell v. Alabama, [287 U.S. 45, 62-63, 53 S. Ct. 55, 77 L. Ed. 158 (1932)].” State v. Stoddard, supra, 165. “It is clear, from this rich history, that the fundamental right to counsel is elevated to the highest order.” State v. Hamilton, 228 Conn. 234, 260, 636 A.2d 760 (1994) (Berdon, J., dissenting).
*223In Stoddard, the Supreme Court specifically held that a custodial suspect must be informed promptly of timely efforts by counsel to render pertinent legal assistance. “Armed with that information, the suspect must be permitted to choose whether he wishes to speak with counsel, in which event interrogation must cease, or whether he will forego assistance of counsel, in which event counsel need not be afforded access to the suspect.” State v. Stoddard, supra, 206 Conn. 166-67.
Once the suspect is charged with a crime, however, the character of the police function shifts from investigatory to accusatory. “For this reason, the warnings which are sufficient to comply with the strictures against testimonial compulsion do not satisfy the higher standard with respect to a waiver of the right of counsel. Prior to [the information], there may be valid reasons why an uncounseled suspect might wish to deal with the police. He may nourish the hope, however vain, that he can avoid any legal entanglement by simply clearing up a few loose ends. Alternatively, he may feel that by getting into the good graces of the police as an informer he might be able to avoid [being charged] and trial . . . .” (Citation omitted.) People v. Settles, supra, 46 N.Y.2d 163.
I would conclude that the historical significance of counsel in Connecticut mandates an independent state constitutional doctrine providing that a criminal defendant who has been charged, is in custody, has been arraigned and has been appointed counsel may not waive his right to counsel for purposes of police interrogation unless he does so in the presence of counsel. Although a defendant may knowingly and intelligently waive his right to counsel at any stage of the judicial proceedings, no knowing and intelligent waiver of appointed counsel may be said to have occurred without the essential presence of counsel.
Accordingly, I respectfully dissent.